Order filed August 29, 2014




                                        In The


        Eleventh Court of Appeals
                                      ____________

                                 No. 11-14-00184-CR
                                      __________

                  TRAVIS SCOTT MORGAN, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                                 Taylor County, Texas
                              Trial Court Cause No. 25194A


                                       ORDER
      Travis Scott Morgan filed a pro se notice of appeal in this case. He has now
filed in this court a docketing statement in which he emphatically states that he
needs an attorney because he does not know what he is doing. Our records reflect
that the trial court has entered an order permitting Morgan’s appointed trial counsel
to withdraw as counsel for Morgan. The trial court has not appointed counsel for
appeal. We abate this appeal.
      We abate the appeal and remand the cause to the trial court so that it may
determine the following:
     1. Whether Morgan desires to prosecute his appeal;
     2. Whether Morgan is indigent;
     3. If not indigent, whether Morgan has retained counsel for this appeal; and
     4. If indigent, whether Morgan desires to have counsel appointed to
        represent him in this appeal or whether, after being warned of the dangers
        and disadvantages of self-representation, Morgan competently and
        intelligently chooses to exercise the right to represent himself.
The trial court is directed to make appropriate findings and recommendations and
to appoint counsel if appropriate. The trial court clerk is directed to prepare and
forward to this court a supplemental clerk’s record containing the findings,
recommendations, and any orders of the trial court. If a hearing is held, the court
reporter is directed to prepare and forward to this court the reporter’s record from
the hearing.    These records are due to be filed in this court on or before
September 30, 2014.
      The appeal is abated.


                                                          PER CURIAM


August 29, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2